HANNA, C. J. I dissent from the conclusions reached on the second point by a majority of the court. I grant that a majority of the cases on the subject sustain the view that there is sufficient privity between a judgment creditor and his debtor to permit the former to plead the statute of limitations in an action by a mortgagee to foreclose a mortgage given by the judgment debtor. Those eases, however, have extended the meaning to be given the word “privity” beyond its strict and proper meaning, and are in conflict with this court’s definition of the word as laid down in Smith & Ricker v. Hill Bros., 17 N. M. 415, 134 Pac. 243, where we said: “It is more generally defined as a mutual or successive relationship to the same right of property.” The appellant in the case at bar, being a mere judgment creditor, who acquired a general lien on the property of his debtor, the mortgagor, occupied no mutual or successive relationship to the mortgaged property. His only right in the premises was to. subject the property to a sale under his execution. He never stood in the shoes of his debtor, and I am unT able to agree that he stood in privity with the debtor so as to be enabled to plead the statute in the stead of the debtor. The doctrine extended to its logical end will permit a second mortgagee to plead the statute against a first mortgagee even though the debtor does not elect to plead it for himself. Therefore I dissent.